Title: To Alexander Hamilton from Josias Carvel Hall, 8 May 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace May 8th. 99
          
          After experiencing much difficulty, delay & disappointment, I have at length got the recruiting Business afloat. Major Hopkens, attended by Lieut. Pinkney (the Pay Master) has commenced his Circuit, with Instructions to see every Officer commanding a Subdistrict & to urge an immediate Exertion. The Pay Master is directed to advance each 100 Dol to begin the recruiting, & to pay every Officer who has announced his acceptance, agreeably to the List furnished by the War Office, four Months Pay & Forrage. He has in Hand four months pay &c, from es by estimate of that Office, for every Officer in the Regt., except one Lieut: who early refused his appointment which seems to authorize the Payment to all who have not expressly rejected; But in reply to my Question, some Weeks since, on a Subject somewhat relative to this, The Secretary at War says he consider none as Officers who have not announced their Acceptance at his Office If I have commited an Error it is on the safe side & can be corrected in a few Days after further Instruction Major Beall by circular Letters & Advertisement in the George Town Papers has called a meeting of all the Officers of his Battalion at George Town on Friday the 17th Instant for the Purpose of giving them recruiting Instructions &c The Pay Master, having by that time, as it is expected, finished his Circuit with Major Hopkens has directions to meet them there on that Day & advance the Payments &c under Instructions similar to those given with Major Hopkens. The Advance ordered for the recruiting Service is perhaps rather small—The Officers are generally unknown to me—But I have made such arrangements with the Pay Master that an additional Supply can be furnished on the shortest Notice when this is nearly expended the best Evidence of which will be the Weekly Return. The Law for raising the 12 Regts. &c allows the recruiting Officer two Doll: for each recruit. The Instructions are silent on that Point. These two Doll: will not, as I am informed, be sufficient to pay the extra Expence to Drums & Fifes on the recruiting Duty am I in this & other Point to be governed by the Law or restricted by the Instructions? Inclosed you have the last arrangement of the Officers appointed to the Subdistricts In a Consultation with the Majors & on such Information as we could obtain, It is thought the best under existing Circumstances that could at this Time be made. The principal alteration is in the removal of Capt Brothers from Hagars Town to Frederick Town, his Place of Residence. It is done on the Score of bad health at this time & from a desire to retain in the Service an Officer so highly recommended by Dr Thomas, Ricd. Potts Esquire & other Gentlemen of that Place. I suppose it will not be advisable to call to the Battalion Rendezvous a less number of Recruits than — as it will necessarily detatch from the recruiting Service a proportionate number of Officers. We are, as you will perceive by the inclosed, defective in Officers. The recruiting Business would be much promoted by a fuller Corps. On the recommendation of Major Beall I have mentioned to the Secretary of War Mr. Thos. Hewitt of Bladensburgh & Benjamin Nowland of Abinton on my personal Knowledge. If it does not interfere with other arrangements, I should be gratified by their Appointment. Baker, the Contracter, has been some time since furnished with Regimental, Battalion & Company Stations. I will see him in a few Days & make with him what other Regulations may be thought advisable. With great Consideration I am Yr most Obdt Servt. 
          
            Jo. Carvel Hall
          
        